DETAILED ACTION
Election/Restrictions
1.	Applicant’s election of Group I, claims 1-18 and newly submitted claims 21-22, in the reply filed on 11/3/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Applicants canceled all non-elected claims, e.g., claims 19-20.
	Claims 1-18, 21 and 22 are currently under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 7-10, 16-18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Borody et al (WO 2012/016287, prior art of record).
Borody teaches a microbiota restoration therapy (MRT) composition comprising processed fresh stool from a human donor. (Page 37, lines 20-22). Borody teaches a microbiota restoration therapy (MRT) composition comprising a fresh stool sample from a human donor. (Page 23, lines 17-19). Borody further teaches the MRT composition comprises polyethylene glycol. (Page 26, lines 14-16). Borody teaches the MRT composition can diluted using, e.g., saline. (Page 11, lines 18-21; page 18, lines 27-35). Borody teaches the use of, e.g., 50 grams of stool. (Page 24, lines 24-29). Borody e.g., as a liquid for enema administration, as a solid (geltabs, pills, capsules, tablets, etc.) for oral administration, or as a preparation that is lyophilized, freeze-dried, frozen, etc. (Page 26, lines 20-31; page 28, lines 3-12).
Although Borody does not teach a specific amount of polyethylene glycol to add to the MRT composition. However, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of filing to determine the optimal amount of polyethylene glycol to add to the MRT composition taught by Borody in order to yield a desired therapeutic composition. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Borody teaches the MRT composition can be produced using saline. (Page 9, line 15).  Borody further teaches use of polyethylene glycol to stabilize the fecal bacterial cells (page 26, lines 14-16), but Borody does not explicitly teach a concentration of 30-90 g/L. Although Borody does not teach a specific amount of polyethylene glycol to add to the MRT composition, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of filing to determine the optimal amount of polyethylene glycol to add to the MRT composition taught by Borody in order to yield a desired therapeutic composition. The differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Here, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of filing to determine the optimal amount of polyethylene glycol for use in the MRT composition/kit taught by Borody.  
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
3.	Claims 4-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Borody as applied to claims 1, 7-10, 16-18, 21 and 22 above, and further in view of Durban et al (Microb. Ecol., 61:123-133 (2011) as evidenced by Coyne et al (J. Bacteriol., 190(2):736-742 (2008) and WRMS (<http://www.marinespecies.org/aphia.php?p=taxdetails&id=393070> Accessed 05/16/2018) prior art of record). 
As discussed above, claims 1, 7-10, 16-18, 21 and 22 were rendered obvious by Borody. The reference further teaches screening the donor to ensure the fecal flora is “normal, healthy or wild type population of fecal flora.” (Page 8, lines 28-32). Borody does not explicitly teach the bacterial distribution/diversity recited by claims 4-6, and 13-15. However, Durban teaches normal human feces possesses a Shannon Diversity Index at the family level of between 0.4 and 2.5. (Table 2). Durban further teaches human feces comprises bacteria from at least seven different families. (Figure 2). 
Instant claims 4 and 5, in part, “wherein in the range of 36-48% of the bacteria is from the order Bacteroidales and that the composition includes bacteria from at least 
As such, normal human feces comprises bacteria from at least two different taxonomic orders. Moreover, the distribution of orders and families recited by instant claim 4, 5, 14 and 15 appear to be within the normal ranges of healthy individuals. Referring to Figure 2 of Durban, the predominant bacteria in fecal samples F4 and F6, e.g., include the families Bacteroidaceae (order Bacteroidales), Ruminococcaceae (order Clostridiales), and Lachnospiraceae order Clostridiales. 
As such, instant claims 4-6 and 13-15 seemingly encompasses fecal flora obtained from a healthy individual. Nothing in the instant specification suggests the specific bacterial distribution recited by the instant claims yields any unexpected results or properties. As such, absent evidence to the contrary, it would have been obvious at the time of filing to produce an MRT composition, using a fecal sample from a healthy individual, having the recited bacterial distribution and Shannon Diversity Index with a reasonable expectation of success in advantageously producing a composition useful in a microbiota restoration therapy. 
 Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

5.	Claims 1-18, 21 and 22 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,610,547. Although the claims at issue are not identical because instant claim 1 makes no mention of CFU amounts or culturing on BBE.  However, it uses the open language ‘comprising’ and specifically recites the PEG solution of 30-90 g/L as the cryoprotectant and a population of fecal-derived microbes.  Accordingly, the patented claims are not patentably distinct from each other because they fall under the limitations of claim 1.  Instant claims 3-4 recite the use of the same medium, e.g., BBE, and instant claim 3 also recites CFUs of about 30 to 300.  Accordingly, the patented claims and the instant claims are not patentably distinct from one another with some Genus claims in the instant application which encompass the compsitions/kits in the patented application.  
6.	Claims 1-18, 21 and 22 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,624,932. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the patented claims recites that the microbes from the fecal .
7.	Claims 1-18, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,433,651.
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the patented claims are drawn to a method, not a composition as instantly claimed.  However, the method produces the same compound as recite instant claim 1, e.g., the composition produced from the method comprises a population of microbes from a fecal sample and PEG (cryoprotectant) in a concentration of 30-90 g/L so the claimed composition is obvious.  Accordingly, the patented claims and the instant claims are not patentably distinct from one another
 8.	Claims 1-18, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,642,880.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the patented claims are drawn to a method, not a composition as instantly claimed.  However, the method in the patent uses the same composition which is instantly claimed, e.g., the method of  patented claim 1 uses a “pre-screened microbiota restoration therapy composition includes bacteria from at least seven different families and has a Shannon Diversity Index of 0.4-2.5 when 
Accordingly, the patented claims and the instant claims are not patentably distinct from one another
9.	Claims 1-18, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,675,648.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the patented claims are drawn to producing MRT compositions, these methods would yield the compositions of the instant claims.  This grandparent application did not have composition claims originally or subsequently claimed, so it the double patenting rejection is applicable. Patented claim 13 comprises collecting a fecal sample from a pre-screened donor; transferring, the fecal sample to a filter bag; adding a diluent to the filter bag; wherein the diluent includes 30-90 g/L polyethylene glycol in saline.  Hence, the composition is the same as recited in instant claim 1.  Accordingly, the patented claims and the instant claims are not patentably distinct from one another
10.	Claims 1-18, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,511,100 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the patented claims are drawn to a method, not a 
a microbiota restoration therapy composition to a patient with an infection; wherein the microbiota restoration therapy composition is pre-screened for bacterial diversity; wherein the pre-screened microbiota restoration therapy composition includes bacteria from at least two orders and at least seven different families and has a Shannon Diversity Index of 0.4-2.5 when calculated at the family level, wherein in the range of 40-60% of the bacteria is from the order Bacteroidales, in the range of 30-40% of the bacteria is from the order Clostridiales, and in the range of 36-48% of the bacteria is from the family Bacteroidaceae; and wherein the microbiota restoration therapy composition comprises a mixture of an effective amount of fecal microbiota from a fresh human fecal sample from a human donor and polyethylene glycol at a concentration of 30-90 g/L”. 
Accordingly, the patented claims and the instant claims are not patentably distinct from one another
11.	Claims 1-18, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,511,099.  
Although the claims at issue are not identical, they are not patentably distinct from each other because both the patented claims are drawn to a method, not a composition as instantly claimed.  However, the method in the patent uses the same composition which is instantly claimed.  For example, patented claim 1 administers:
administering a first dose of a microbiota restoration therapy composition to the patient; wherein the first dose of the microbiota restoration therapy composition is manufactured by: collecting a fresh stool sample from a human donor, adding saline and polyethylene glycol to the fresh 
Accordingly, the patented claims and the instant claims are not patentably distinct from one another
12.	Claims 1-18, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,694,039.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the patented claims are drawn to a method, not a composition as instantly claimed.  However, the method in the patent uses the same composition which is instantly claimed.  For example, patented claim 1 administers:
a primary microbiota restoration therapy composition to a patient with hepatic encephalopathy; wherein the microbiota restoration therapy composition is pre-screened for bacterial diversity; wherein the pre-screened microbiota restoration therapy composition includes bacteria from at least seven different families and has a Shannon Diversity Index of 0.4-2.5 when calculated at the family level; and wherein the microbiota restoration therapy composition comprises a mixture of an effective amount of fecal microbiota from a fresh fecal sample and a cryoprotectant, the cryoprotectant comprising polyethylene glycol at a concentration of 30-90 g/L in saline.

13.	Claims 1-18, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,782,445.  
Although the claims at issue are not identical, they are not patentably distinct from each other because both the patented claims are drawn to a method, not a composition as instantly claimed.  However, the method in the patent uses the same composition which is instantly claimed, e.g., the patented claims uses
a first microbiota restoration therapy composition comprises: collecting a human fecal sample; adding a mixture of polyethylene glycol and saline having a concentration of 30-90 grams of polyethylene glycol per liter of saline to the human fecal sample to form a diluted sample; mixing the diluted sample with a mixing apparatus; filtering the diluted sample; wherein filtering forms a filtrate; transferring the filtrate to a sample bag  .
Accordingly, the patented claims and the instant claims are not patentably distinct from one another.

14.	Claims 1-18, 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US Patent Serial No. 10,603,341.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the patented claims are drawn to a microbiota restoration therapy composition which comprises in an enema bag the composition which is instantly claimed, e.g., 

Accordingly, the patented claims and the instant claims are not patentably distinct from one another

15.	Claims 1-18, 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US Patent serial No. 10,610,547.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the patented claims are drawn to a microbiota restoration therapy composition which comprises in an enema bag the composition which is instantly claimed, e.g., 
a liquid cryoprotectant, the cryoprotectant comprising polyethylene glycol in saline at a concentration of 30-90 g/L; a fecal-derived bacteria population suspended in the liquid cryoprotectant, the fecal-derived bacteria 
Accordingly, the patented claims and the instant claims are not patentably distinct from one another

16.	Claims 1-18, 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent serial No. 10,434,124.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the patented claims are drawn to a microbiota restoration therapy composition which comprises in an enema bag the composition which is instantly claimed, e.g., 
administering a first dose of the microbiota restoration therapy composition to the patient includes administering the first dose of the microbiota restoration therapy composition the patient via an enema; and wherein the microbiota restoration therapy composition comprises an effective amount of fecal microbiota from a fresh human fecal sample suspended in a solution that includes polyethylene glycol at a concentration of 30-90 g/L in saline.
Accordingly, the patented claims and the instant claims are not patentably distinct from one another.


	Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are for manufacturing a composition which comprises the instantly claimed compositions, e.g.,
pooling the plurality of fresh human fecal samples; adding a diluent to the pooled fresh human fecal samples to form a diluted sample; wherein the diluent includes 30-90 g/L polyethylene glycol in saline; mixing the diluted sample with a mixing apparatus; filtering the diluted sample; wherein filtering forms a filtrate; transferring the filtrate to a sample bag; and sealing the sample bag.
Accordingly, the patented claims and the instant claims are not patentably distinct from one another.

18.	Claims 1-18, 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US Patent Serial No. 10,434,125.
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the patented claims are drawn to a method, not a composition as instantly claimed.  However, the method in the patent uses the same composition which is instantly claimed, e.g., the patented claims uses
a microbiota restoration therapy composition to a patient with an antibiotic-resistant bacterial infection; and wherein the microbiota restoration therapy composition comprises a mixture of an effective amount of fecal microbiota 
Accordingly, the patented claims and the instant claims are not patentably distinct from one another

19.	Claims 1-18, 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of US Patent Serial No. 10,383,901.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the patented claims are drawn to a method, not a composition as instantly claimed.  However, the method in the patent uses the same composition which is instantly claimed, e.g., the patented method claim comprises:
administering a microbiota restoration therapy composition to a patient with a urinary tract infection, the microbiota restoration therapy composition comprising a processed fecal sample and a diluent, the diluent including 30-90 g/L polyethylene glycol in saline. 
Accordingly, the patented claims and the instant claims are not patentably distinct from one another.

20.	Claims 1-18, 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Patent Serial No. 10,471,107.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the patented claims are drawn to a method, not a 
administering a microbiota restoration therapy composition to a patient with dysbiosis; and wherein the microbiota restoration therapy composition is manufactured by: collecting a fresh human fecal sample, and adding a diluent to the fresh human fecal sample, the diluent including 30-90 g/L polyethylene glycol in saline and, subsequentlywherein the microbiotia restoration therapy composition includes bacteria from at least two orders and at least seven different families and has a Shannon Diversity Index of 0.4-2.5 when calculated at the family level.
Accordingly, the patented claims and the instant claims are not patentably distinct from one another.
21.	Claims 1-18, 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Patent Serial No. 10,493,111.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the patented claims are drawn to a method, not a composition as instantly claimed.  However, the method in the patent uses the same composition which is instantly claimed, e.g., the patented method claim comprises administering:
A microbiota restoration therapy composition comprises a fresh human fecal sample and a diluent, the diluent including 30-90 g/L polyethylene glycol in saline.
Accordingly, the patented claims and the instant claims are not patentably distinct from one another.

22.	Claims 1-18, 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent Serial No. 10,434,126.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the patented claims are drawn to a method, not a composition as instantly claimed.  However, the method in the patent uses the same composition which is instantly claimed, e.g., the patented method claim comprises administering:
A microbiota restoration therapy composition comprises a fresh human fecal sample and a diluent, the diluent including 30-90 g/L polyethylene glycol in saline.
Accordingly, the patented claims and the instant claims are not patentably distinct from one another.

23.	Claims 1-18, 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 US Patent Serial No. 10,688,137.
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the patented claims are drawn to a method, not a composition as instantly claimed.  However, the method in the patent comprises manufacturing a microbiota composition which comprises:
collecting a human fecal sample, and adding a mixture of polyethylene glycol and saline having a concentration of 30-90 grams of polyethylene glycol per 
Accordingly, the patented claims and the instant claims are not patentably distinct from one another.

Allowable Subject Matter
24.	Claims 2, 3, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the proper Terminal Disclaimers were filed to obviate the double patenting rejections.
The closest prior art of record is Borody et al (WO 2012/016287). While Borody mentions the use polyethylene glycol (PEG) as a stabilizer, the reference does not recite the specific use polyethylene glycol (PEG) in saline at a concentration of 30-90 g/L advantageously balances viability and diversity of particular microbes, including Bacteroides. (See instant specification, Example 4). The claim limitations in claims 2, 3, 11 and 12 require a serial dilution of 10-5 (10-6) of the claimed MRT composition to possess a colony forming unit (CFU) count of about 30 to about 300 CFU when cultured on a Bacteroides Bile Esculin Agar (BBE) culture plate. As such, the claimed parameters are critical with respect to both viability and diversity of specific flora, including Bacteroides, which could not have been appreciated or predicted from the teachings of Borody.
It is also noted the presence of 30-90 g/L of PEG in saline imparts a distinct physical and/or functional property to the composition; specifically, it permits the i.e., frozen without developing ice crystals, allowing the bacteria to be revived upon thawing. Accordingly, the bacteria of the claimed composition possess markedly different characteristics with respect to structure and/or function when compared to their naturally occurring counterparts. 
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        1/27/2020